Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record taken as a whole neither teaches nor renders obvious the combination including:

Claim 11
a seal comprising: a metallic thrust washer attached to the first bearing ring and comprising a first protuberance; and a sealing washer attached to the second bearing ring and comprising: a metallic reinforcing ring with a second protuberance that interacts with the first protuberance in the form of a metal-to-metal contact as a function of load; and a first sealing lip.

	Claim 19
 metallic thrust washer held on the first bearing ring; a second bearing ring; a metallic reinforcing ring held on the second bearing ring; a seal operating between the first bearing ring and the second bearing ring; operating the rolling bearing at a first mechanical load where the first bearing ring rotates relative to the second bearing ring and the metallic thrust washer does not contact the metallic reinforcing ring; and operating the rolling bearing at a second mechanical load, greater than the first mechanical load, where the metallic reinforcing ring contacts the metallic thrust washer and respective shapes of the metallic reinforcing ring and the metallic thrust washer generate oscillating relative movements between the metallic reinforcing ring and the metallic thrust washer having a frequency higher than a speed of the rolling bearing.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664.  The examiner can normally be reached on Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALAN B WAITS/Primary Examiner, Art Unit 3656